Case 9:18-cv-81038-DMM Document 73 Entered on FLSD Docket 12/20/2019 Page 1 of 12



                              UM TED STATES DISTRICT COURT
                              SOUTH ERN DISTRICT OF FLORIDA

                            CASE NO:18-cv-81038-M IDDLEBRO OKS         FILED BY             J

   SECU RITIES AN D EX CHA N GE CO >     ISSIO N ,                                               D,C.
                                                                              2E2 19 1S
         l7lEtirltifll
                                                                             ANGELA E
                                                                            CLERK U S . NOBLE
                                                                            s.o.ogFkkDIST. CTL
                                                                                     .vp.p.n.
   PM M HOUSE HOTEL,LLLP,eta1.,                                                                          .




         Defendantsand ReliefDefendants.


                         ORDER ON M OJ ION FOR DEFAULT JUDGM XNT
         TH IS CA USE com esbeforethe Courton Plaintiffsecurities and Exchange Com m ission's

   M otion to Stlike DefendantJoseph J.W alsh,Sr.'sAnswerand EnterDefaultJudgm entAgainst

   him pm suanttoFed.R.Civ.P.37 and M otion forEntry ofDefaultJudgm entAgainstDefendants

   Palm House HotelLLLP and South Atlantic RegionalCenter,LLC and ReliefDefendantUnited

   StatesRegionalEconom ic Developm entAuthodty LLC,filed on Apdl16,2019 and October11,

   2019,respectively.(DE 50;DE 59).DefendantsdidnotrespondtoeitherM otion.AttlleCourt's
   request,PlaintifffledasupplementtoitsM otiononDecember6,2019.(DE 72).
         Forthefollowing remsons,theM otionsaregranted.

                                      BA CK G R O U ND

         In thissecuritieslitigation,PlaintiffcontendsthatDefendantW alsh,DefendantM atthews,

   andtheentitiesthey conkolled,violated severalsecudtieslaws. (DE 1). Defendantsallegedly
   committedthesevioktionsinfurtheranceofaschemewhereDefendantsdefraudedseveralforeign
   investorsin cormection with an ImmigrantInvestorPro#am (the <:EB-5 Progrnmnl,aprop nm
                                                                                                     '
                                                                                 .   .           '
                                                     .
   admirlisteredbytheCrlited StatesCitizenshipandImmlgration Services(E:USCIS'').(1à at!!2-
   3,19).
Case 9:18-cv-81038-DMM Document 73 Entered on FLSD Docket 12/20/2019 Page 2 of 12



         The EB-5 Program , which was created by Congress ill 1990, provides prospective

   immigrantswith theopporturlity to becomepermanentUnited Statesresidentsby investing ilathe

   UnitedStates.(Id at5!15).A foreignapplicantqualisesforavisa,throughtheEB-5Program,
   by investing $500,000 or$1,000,000 (depending on the type ofhwestment) in a commercial
   enterpdse approved by the United States CitizensEp and Immipation Service (t&lmmigration
   Service''). (1d at 5-6 ! 16). After mnking this investment,the applicantmay apply for a
   conditionalgreencardandthisweencardisvalidfortwoyears.(1d4.Iftheapplicant'sinvestment
   createsorpreservestenjobsdtuingthatlvo-yearconditionalperiod,thentheapplicantmayapply
   tohavetheconditionsremoved9om llisorhergreencazd.(1d4.Ifsuccessful,theapplicantwould
   beabletoliveandwork intheUnitedStatespennanently.(.J2).
          AccordingtotheCompiaint,tbrougharzEB-5offeringofPalm HouseHotel,LLP (&Talm
   HouseHotel'')limitedpaM ershipinterests,DefendantPalm HouseHotelraised$43,991,458âom
   atleast88foreigninvestors9om November2012tmtilM arch2015.(1d at6! 19).Theoffeting
   m aterialsprovided to those investorsindicated thatthe fLmdswould beused to acquire,develop           .
                                                                                                 .-.   Z'-'


   and operateahotel(theGlprojecf'). (1d). DefendantW alsh wasinvolvedwiththecreation and
   dissemination ofthose matedals;W alsh also solicited investors tkough sales agents. (16L4.
   Contraryto De/endant'sreprejeùtations,the flmdsobtained âom'investorswerenotutilized ih
   furtheranceoftheProject.(1d.at7!27).Instead,W alshand otherDefendantsmisappropriated
   substantialnmotmtsofinvestorfunds.(f2).
          On August3,2018,PlaintiffSled its Com plaint againstDefendants Palm House Hotel

   (çTFIH''), South Atlantic Regional Center,LLC (t:SARC''), Joseph W alsh, Sr.,Robert
   Matthews,160RoyalPalm,LLC,arldUnitedStatesRegionllEconomicDevelopmentAuthority
   LLC. (DE 1).In theComplaint,PlaintiffallegesthatDefendantW alsh hasviolated:1)Section


                                                2
Case 9:18-cv-81038-DMM Document 73 Entered on FLSD Docket 12/20/2019 Page 3 of 12



   17(a)(1)ofthe SecuritiesActtcotmtI);2)Section 17(a)(2)ofthe SecllritiesActtcount11);3)
   Section 17(a)(3)ofthe SecllritiesActtcount111);4)Section 10(b)and Rule 10b-5(a)ofthe
   ExchangeActtcountIV);5)Section 1009 and Rule 10b-5(b)oftheExchangeActtcolmtV);
   and6)Section 10*)andRule 10b-5(c)tcountV1).(1d4.
          On October31,2018,aftertmsuccessfully attempting to serve DefendantW alsh multiple

   times,PlaintiffmovedfortheCourttoapprovealternativeserviceon W alsh.(DE 34).1g'
                                                                                 ranted
   theM otion and Plaintiffsubsequently sled a sllmm onsretllrned executed asto DefendantW alsh.

   (DE 36;DE 38).
          On Novem ber11,2018,DefendantW alsh m ovedfora ninety-day extension torespondto

   theComplaint.(DE 39). Igranted themotion inpartand directed W alsh tofilehisresponseby
   December14,2019.(DE 41).Onthatdeadline,DefendantW alsh filedhisM swer(through his
   attorney Glen J.Cdscione).(DE 44).
          OnDecember26,2018,DefendantW alshmovedtomodifythetrialdate.(DE 45).Before
   Iruled on thatM otion,Attorney Criscionemoved towithclraw 9om thislawstlit. (DE 46). In
   m aking thatrequest,Attorney Criscione stated thathe attempted to commllnicate with Defendant

   W alsh regardingtermsofrepresentation,butW alsh neveranswered theemails. (1d at2 !4).
   granted theMotiontomodifythet'
                                daIdateandresetthèt'
                                                   riâlforDecemberof2019.(DE 47). 1
   also granted Attom ey Criscione'smotion to withdraw and instructed DefendantW alsh to obtain

   replacementcotmselorenteraprosenoticeofappearancebyFebruary4,2019.(DE 48).
          Defendantw alsh Lid nottakeeitherofthose actions. In fact,DefendantW alsh hasnot

   uledan/hinginthislitigationsinceDecember26,2018(whenhemovedtomodifythetrialdate).
   Tllism eans thatto date W alsh hasnotsubm itted llis required initialdisclosures. See Fed.R.Civ.

   P.26(a)(1)(D). Thatisthe caseeven though Plaintiffhmsattemptedto contactW alsh abouthis


                                                 3
Case 9:18-cv-81038-DMM Document 73 Entered on FLSD Docket 12/20/2019 Page 4 of 12




   failuretosubmittheinitialdisclosures,andW alsh failedtorespond toPlaintiE (SeeDE 50at69
   DE 50-1). PlaintiffalsosentDefendantW alsh asrstsetofinterrogatoriesonFebnzary7,2019.
   (JJ).W alshhasnotrespondedtothoseintelw gatoriesandthedeadlinetodosowasmonthsago.
          OnM arch 19,2019,Plaintiffagain attemptedtocommllnicatewithW alsh viaemail.(DE
   50-3).In theM arch 19email,PlaintiffreiteratedthatDefendantW alshhasfailedtocomply* 111
   severalcourtordersandthatW alshhasfailedtoparticipateinthislitigationinanymnnner.(16L4.
   Plaintiffasked DefendantW alsh to respond to the em ailby M arch 22,2019,butW alsh did not

   respond.l(1a4.
          W alsh'sconsistentattemptsto evàdelzisobligation ofdefending thislawsuitlead Plaintiff

   to5lethepresentM otion.(DE 50).IntheM otionforDefaultJudgmentAgainstDefendantW alsh,
   Plaintiffrequested thatlstdke W alsh's Answeras a sanction pursuantto FederalRule ofCivil

   Procedure37.PlaintiffthenrequestedthatdefaultjudgmentbeenteredagainstW alsh.
          OnNovember21,2019,IgrantedtllisM otioninpart.(DE 68).Specifically,Igrantedthe
   M otion to the extentitrequested thatIstrike DefendantW alsh'sanswer. (fJ). However,1
   otherwisetooktheMotiontmderadvisement.Ididthisbecausethedefaultjudpnentrequestwas
   presented in one single argum ent and did not separately state the counts against W alsh and the

   reasonswhy defaultwas approjriate for each cotmt.Ialso required Plaintiffto file a similar
   supplementfortheM otion forDefaultJudgmentastotheotherDefendants.(DE 59;DE 69).




   l'
    TheonlyevidenceofW alsh'spM icipationintllislitigation (sinceDecember26,2018)isaletter
   W alsh apparently sentto theCourton Febnlary 14,2019. (DE 50-2). Theletterisattachedto
   PlaintiY sMotion;however,itwasnotseyaratelytsledonthedocket.Intheletter,W alshrequested
   arlextension oftimetoobtainrepresentatloninthismatter.(Id4.However,W alshdidnotprovide
   reasoningthatwouldjustify granting thatrelief. Additionally,W alsh hasnotresponded to the
   presentM otion,sled in April2019,orparticipated in thislitigation in any m nnnersince sending
   thisletter.Itherefore5ndthattheexistenceoftheletterdoesnotalterthepresentanalysis.
                                                  4
Case 9:18-cv-81038-DMM Document 73 Entered on FLSD Docket 12/20/2019 Page 5 of 12



         OnDecember6,2019,Plaintifffiledtherequiredsupplement.(DE 72).Thesupplemented
   m otion separately statesadefaultrequestforeach cotmtagainsta11Defendants.

                                          AN AIaYSIS

   1.    L egalStandard

         FederalRule ofCivilProcedtlre 55(b)(2)authorizes a courtto enterdefaultjudgment
   againstadefendantwho failstoplead orotherwisedefend.Fed.R.Civ.P.55(18(2). tGgl
                                                                                Bjefore
   enteting a defaultjudgmentfordamages,the distlictcourtmustensure thatthe well-pleaded
   allegationsinthecom plaint,which aretaken astruedueto thedefault,actually stateasubstantive

   cause ofaction and thatthere is asubstantive,suo cientbasis in thepleadings fortheparticular

   reliefsought'' TycoFire drSec.,LLC v.Alcocer,218 F.App'x 860,863 (111 Cir.2007). A
   t&defaultjudgmentcnnnotstandonacomplaintthatfailstostateaclaim.'' Chudasama v.Mazda
   M otorCorp.,123F.3d 1353,1370,n.41(11thCir.1997).
          Ifthe complaintstatesa claim,thecourtm ustthen determ inethe nmolmtofdnm agesand,

   ifnecessary,Gmay conducthearings ...to ...determ inethe nmountofdamages.'' Fed.R.Civ.

   P.55(b)(2).However,wherethennnotmtofdnmagesrequestedisG&aliquidatedsllm oronecapable
   ofm athem aticalcalculation,''no headng isneeded. United Artists Corp.v.Freeman,605 F.2d

   854,857 (5thCh'
                 .1979).
   II.    CO U NT S IV -W

          In Cotmts1V ,V,and VIofthe Complaint,PlnintiffallegesthatDefendantsPHH,SARC,

   and W alsh violated Section 10(b),Rule 10b-5(a),Rule 10b-5(b),and Rule 10b-5(c) ofthe
   SecudtiesAct. (DE 1at14-15!! 52-60).EToprovea 10(b)violation,the SEC mustshow (1)
   matedalmisrepresentations or materially misleading omissions,(2) in connection w1t.
                                                                                     1: the
Case 9:18-cv-81038-DMM Document 73 Entered on FLSD Docket 12/20/2019 Page 6 of 12



  purchaseorsaleofsecudties,(3)madewithscienter.''S.E.C v.M erchantCapital,LLC,483F.3d
   747,766(11thCir.2007).
      A . M aterialM isrepresentation or M aterially M isleading O m issions

      tThe testform ateriality in the secudtiesâaud contextis Gwhethera reasonablem an would

   attach importmlce to the factm isrepresented or om itted in determînl
                                                                       'ng ltis course of action.'''

   MerchantCapital,438 F.3d at767 (quoting SEC v.Carriba Air,681 F.2d 1318,1323 (11th
   Cir.1982));seealsoTsclndus,Inc.v.Northway,Inc.,426U.S.438,449(1976)CAnomittedfact
   is m aterialif there is a substantiallikelihood thata reasonable shareholder would consider it

   importantindecidinghow to vote.'').
      In the ComplaintPlaintiff alleges that Defendants W alsh,PHH ,and SARC m ade several

   m atedalmisrepresentations,including misrepresentationsmadein offering materialsregarding:

      * How thefhndsraisedwouldbespent(DE 1at8!27)
      * Theuseofanescrow ftmd,heldinan accotmtatPNC bnnk,toholdinvestorsflmds(1d at
        9!30)
      * Theretllrnofinvestorfhndsiftheapplicableinvestor'sim migrationapplicationwasdenied
        (I6Lat9!31)
      * DefendantW alsh'sbackgrotmd (1d at10!33)
      @ The advancem ent of investor's funds loaned to Palm House and the process for such
          advancement(fJ at11!!36-37)
       * The pedodic disclosure offmancialinform ation regarding the tmderlying progressofthe
          btlildingofthehotelandPalm House'srepaymentofloantoPI4H (f2 at12!! 38-40)
      According to Plaintiff,these misrepresentations taken together in:uenced the hwestors

   decision to invest. (see generally DE 1). Because these misrepresentations would likewise
   influence a reasonable investor'sdecision to hwest,Iconclude thatPlaintiffhas established the

   matedalmisrepresentationprongoftheSection 10(b)andRule10b-5analysis.
       B. In C onnection w ith the Purchase or Sale ofSecurities

       TheEleventhCircuit'freadgsjthetermsçinconnectionwiththepurchaseorsaleof and çinthe
   offerorsaleof broadly.''SEC v.RadiusCapitalCorp.,653F.App'x744,750(11th Cir.2016).
                                                  6
Case 9:18-cv-81038-DMM Document 73 Entered on FLSD Docket 12/20/2019 Page 7 of 12




   GiAnd we have explained thatthe çin connection with'requirem entis satisfed where the fraud

   ltouchgesl'the transaction in someway,including simations where Gthe purchase orsale ofa
   sectldty and the gprecedinglproscdbed conductarepartofthesnmefraudulentscheme.''' 16L
   (quotingRudolph v.ArthurAndersen tf Co.,800F.2d 1040,1046(11th Cir.1986)).
      According to Plaintic s Complaint,the materialmisrepresentations here were m ade through

   Defendants'offeling materials and reviewing those materials impacted investors'decisions to

   invest.(See,e.g.,DE 1at1!3,6! 19,7!!21-22,9-10!31).Actingasan agentofDefendant
   PHH,DefendantW alsh commllnicated these offering m aterialsvia em ail,which isa m ethod of

   interstatecommerce.(1d.at6! 19,7!!21-22,9-10!31).
      C. M ade w ith Scienter

      R(T)heterm Gscienter'refersto amentalstate embracing intentto deceive,mnnipulate,or
   deâaud.'' Ernst(f7Ernstv.Hochfelder,425U.S 185,193n.12 (1976). uscientermay (alsoqbe
   established by a showing ofknowing misconductorsevererecldessnesj.'' Carriba Air,756 F.3d

   at1324.Glproofofrecklessness()requirelsqashowingthatthedefendant'
                                                                   sconductwasanextreme
   departureofthestandardsofordinaty care,whichpresentsadangerofmisleadingbuyersorsellers

   thatiseitherknown to the defendantorisso obviousthatthe actorm usthavebeen awaze ofit'' '

   SEC v.M onttrosso,156F.3d1326,1335(11thCir.2014)(quotingCdrribaAir,756F.3dat1324).
      AccordingtotheComplaint,Defendantsm adetheseveralmisrepresentationsdiscussed above
                                                                                  '
                                                                   .


   withtheintenttottdeceive,mnnipulate,ordefraud''tb.
                                                    einvestorsintomnkingsitwestments.(See
   generally DE 1). Atthe very least,PlaintiffcontendsthatDefendants'conductwas severely'
   reckless. (DE 72 at12-13). Theseallegationssuo ciently statethatDefendantsactedwith the
   requized scienter.




                                                7
Case 9:18-cv-81038-DMM Document 73 Entered on FLSD Docket 12/20/2019 Page 8 of 12




      In sllm,PlaintiffsComplnintsuffciently statesthatDefendantsviolated Section 10(b),Rule
   10b-5(A),Rule10b-5(b),andRule10b-5(c)oftheSecudtiesAct.Intheabsenceofanycompeting
   argllmentfrom Defendants,IfmdentryoffinaldefaultjudgmentagainstDefendantstobeproper
   w ith respectto Cotm tsIV -VI ofPlaintiY s Com plnint.

   111.   C ounts1-111

          In Cotmts1,II,and IIIoftheComplaint,PlaintiffallegestlwtD efendantsPHH,SARC,and

   W alsh violated Section 17(a)(1),17(a)(2)and 17(a)(3)oftheSecudtiesAct. (DE 1at13-14!!
   43-51). GTo show a violation of section 17(a)(1), the SEC must prove (1) material
   misrepresentationsormatedally misleadlg omissions,(2)in the oflkrorsale ofsecllrities,(3)
   madewithscienter.''Id GIETqOshow thatthedefendantsviolatedsection 17(a)(2)or17(a)(3),the
   SEC needonlyshow (1)materialmisrepresentationsormateriallymisleadingomissions,(2)i.
                                                                                     nthe
   offerorsaleofsecurities,(3)madewithnegligence.''1d
          Based upon theallegationsdescribedin thepreceding analysis,the Com plaintsllm ciently

   statesclaimsagainstDefendantsforviolationsofSection 17(a)(1-3)oftheSecudtiesAct. J.
                                                                                     nthe
   absenceofanycompetingargumentfrom Defendants,Ifmdentryoffinaldefaultjudm entagainst
   D efendantsto be properw 1111respectto Cotm ts1-111ofPlnintiY s Com plaint.

   W .    Equitable R eliefA gainstR eliefD efendantU SRED A

          GtEquitablerelieffrom areliefdefendant(sometimesreferredtoasanominalpartylagainst
   whom no wrongdoing isalleged m ay be appropdate wherethe SEC establishesthatthenonpmïy

   possesses illegally obtnined profits buthas no legitim ate clnim to them .'' SEC v.Huffi758 F.

   Supp.1288,1361(S.D.Fla.2010)(citingSEC v.Cherf 933F.2d403,414n.11(7thCir.1991)).
   According to the Complaint,USREDA isin possession offundsthatwere âaudulently obtained

   byDefendants.(DE 1at5! 11,12-13!42).USREDA wasalsoinvolved inactivitiesrelatedto


                                                  8
Case 9:18-cv-81038-DMM Document 73 Entered on FLSD Docket 12/20/2019 Page 9 of 12




   theUSCIS petition work forPHH #nd SARC'SEB-5 Offering. (1d at5 ! 11).Based uponthe
   Complaint's allegations and in the absence ofany competing argum ents by Relief Defendant

   USREDA,Plaintiffisentitled to therequested equitable reliefagainstUSREDA.Judgm entshall

   be subsequently entered requiring USREDA to rem itthe flmdsreceived i!lcormection with this

   gaudulentscheme.

          InjunctiveRelief
          Plaintiffrequestsinjtmctivereliefpreventing DefendantsW alsh,PHH,and SARC âom
   furtherviolatingtheSecllritiesAct.(DE 50at17-18;DE 59at11-12). tl-fhe SEC isentitledto
   injtmctive reliefwhen itestablishes (1) aprimafacie case ofprevious violations of federal
   secudtieslaws,and (2)areasonablelikelihoodthatthewrongwillberepeated.'' SEC v.Calvo,
   378F.3d 1211,1216(11th Cir.2004).AccordingtotheEleventhCirctlit:
          Indiciathatawrong willberepeated includethetlegregiousnessofthedefendant's
          actions,the isolated or recurrent nature of the infraction,the degree of scienter
          involved,the sincerity ofthe defendant's assurances againstfuttlre violations,the
          defendant's recognition ofthe wrongfulnature ofthe conduct,and the likelihood
          thatthe defendant'soccupation willpresentopportunitiesforfutureviolationso''

   Id (quotingCarribaAir,681F.2dat1322).
          InthisOrder,IhavealreadyestablishedthatPlaintiffisentitledtodefaultjudpnentagainst
   DefendM tsforviolating severalportionsoftheSectldtiesAct. Asaresult,Plaintiffhassatisfied

   theflrstrequirementnecessarytoobtaininjtmctivereliefagainstDefendants.
          Asforthesecond cdteda,IconcludethattheCom plaint'sallegationssufficiently establish

   the required ltreasonable likelihood that the w rong w ill be repeated.'' First, and signifcantly,

   Defendantspep etrated an egregiousgaud.Defendantobtained millionsofdollarsâom investors

   by maldng severalm atedally falsestatem entsand om issions. Second,thisgaudulentschem ewas

   not an isolated hwident but instead spanned over a severalyearpedod. Tllird,the degree of


                                                  9
Case 9:18-cv-81038-DMM Document 73 Entered on FLSD Docket 12/20/2019 Page 10 of 12




   scienterwassubstantialin tlliscase,asthe âaudulentrepresentationswere intentionally m ade to

   m nnipulate,deceive,and degaud theùw estorsinto mnking an investment.

         Accordingly, I conclude that Plaintiff is entitled to the requested injtmction agninst
   DefendantsW alsh,PHH,andSARC.FinalJudgmentrefectingtheentryoftheinjunctionwillbe
   enteredby separateorder.

   V1. Disgorgement,PrejudgmentInterest,and CivilPenalty
         Finally,Plaintiffseeksdisgorgement,prejudgmentinterest,and theassessmentofacivil
   penalty asto DefendantsW alsh,PHH,and SARC. (DE 50 at19-21;DE 59 at12-14). çfhe
   pup ose of disgorgem ent is not to com pensate the victim s of the gaud, but to deprive the

   wrongdoerofhisill-gottengain.''SEC v.Blatt,583F.2d 1325,1335(5thCir.1978)(citingSEC
   v.Commonwealth Chem.Sec.,Inc.,574 F.2d 90,102 (2d Cir.1978)). Thus,atrialcourtacts
   within its Gtequitablepowers''when itorders disgorgementofflmdsobtained through gaud. ItL

   GThe SEC'Sburden forshowing the nmotmtofassetssubjectto disgorgement(and,therefore
   avilable forâeeze)is light:ta reasonable approximation ofa defendant'
                                                                       s ill-gotten gains (is
   requiredj....Exactimdeisnotarequirement.'''SEC v.ETspayphones,Inc.,408F.3d727,735
   (111 Cir.2005) (quoting Calvo,378 F.3d at 1217). M oreover, a trialcourtmay impose
   prejudjmentihterestonthedisgorgementnmotmt.SEC v..MerchantCapital,LLC,486F.App'x
   93 (11th Cir.2012).Finally,theimposition ofamonetarypenaltyispermittedtmder15U.S.C.j
   77t(d)and j78u(d)(3).
          Undertheseauthodties,Plaintiffisentitled to the requested disgorgement,prejudgment
   interest,and civilpenalty.FinalJudgm entreflecting theentitlem entto such awardwillbe entered

   separately.Upon entry ofthe finaljudgmentts),thecourtwillclosetlliscase;however,itwill
   retainjudsdiction to considertheforthcoming motion specifying the nmotmtofdisgorgement,


                                                10
Case 9:18-cv-81038-DMM Document 73 Entered on FLSD Docket 12/20/2019 Page 11 of 12




   prejudgmentinterest,and acivilpenalty.Anymotion seelcing such reliefwillbeduewithin 20
   daysoftheentry ofthe orderclosingthiscase.

                                       C O N CLU SIO N

         Accordingly,itishereby ORDERED AND ADJUDGED that:

         1. PlnintiX s M otion for Default Judgment against Defendant W alsh (DE 50) is
            G R AN TED .

         2. PlaintiY s M otion forD efaultJudgm ent againstD efendants PH H ,SA RC ,and Relief

            DefendantUSREDA (DE 59)isGRANTED.
         3. PlaintiY s SupplementalM otion forEntry ofDefaultJudgm entagainsta11remairling

            Defendants(DE 72)isGRANTED.
         4. FinalDefaultJudgmentsagainsttheseDefendantsandReliefDefendantwi11beentered

            by separate orders.

         5. W ithin twenty daysofthe closing ofthisc%e,PlaintiffSH AI,
                                                                     L M OVE (ifitso
             desires)fordisgorgement,prejudpnentinterest,andacivilpenalty.
         SIG N ED in Cham bers atW estPalm Beach,Flodda,this       d     D ecem ber,2019.




                                                           A LD M .M ID D LEBRO OK S
                                                     U N ITED STA TES D ISTY CT JUD GE
   CC*   ColmselofRecord;
         Joseph J.W alsh,Sr.
         9250 BelvedereRoad
         Suite 101
         RoyalPalm Beach,FL 33411
         PRO SE;
         Palm HouseHotel,LLLP
         9250 BelvedereR oad
         Suite 101

                                                11
Case 9:18-cv-81038-DMM Document 73 Entered on FLSD Docket 12/20/2019 Page 12 of 12




         RoyalPnlm Beach,FL 33411
         PRO SE;
         South A tlantic RegionalCenter,LLC
         9250 Belvedere Road
         Suite 101
         RoyalPalm Beach,FL 33411
         PR O SE;
         United StatesRegionalEconom icDevelopm entAuthodty LLC
         9250BelvedereRoad
         Suite 101
         R oyalPalm Beach,FL 33411
         PR O SE




                                           12
